         Case 1:18-cv-01924-RA-SDA Document 53 Filed 05/13/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


------------------------------------------------------------ X
                                                             :
MALIBU MEDIA, LLC,                                           :
                                                             : Case No. 1:18-cv-01924-RA
                                   Plaintiff,                :
v.                                                           :
                                                             :
SEBASTIAN WINTERMUTE,                                        :
                                                             :
                                   Defendant.                :
------------------------------------------------------------ X
                                  NOTICE OF TAKING DEPOSITION
         PLEASE TAKE NOTICE that the undersigned attorneys will take the deposition of:

         Name:             Sebastian Wintermute
         Date:             Friday, May 17, 2019
         Time:             1:30 p.m.
         Place:            1177 Avenue of the Americas
                           New York, NY 10036

        The deposition will be taken telephonically upon oral examination on May 17, 2019 at 1:30
PM before a Court Stenographer or any other Notary Public or officer authorized by law to take
depositions in the State of New York. The deposition will be recorded by stenographic means,
and may also be recorded by video tape. The oral examination will continue from day to day
until completed. The deposition is being taken for the purpose of discovery, for use at trial, or for
such other purposes as are permitted under the Rules of Court.

Dated: May 13, 2019                                            Respectfully Submitted,


                                                               By: /s/ Kevin T. Conway, Esq.
                                                               Kevin T. Conway, Esq.
                                                               ktcmalibu@gmail.com
                                                               80 Red Schoolhouse Road, Suite 110
                                                               Spring Valley, NY 10977
                                                               T: (845) 352-0206
                                                               F: (845) 352-0481
       Case 1:18-cv-01924-RA-SDA Document 53 Filed 05/13/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I served the foregoing document on all counsel of
record and interested parties via e-mail.


                                                   By:    /s/ Kevin T. Conway
                                                          Kevin T. Conway, Esq. (2133304)




                                              2
